Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) which papers have been placed of record in the file.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boisson Guillaume(WO 2017/068022 A9; hereinafter as Boisson; given by the applicant in the IDS) in view of THOREAU et al. (US. Pub. No. 2019/0158877 A1).

Regarding claim 1, Boisson teaches a method for encoding a matrix of image views obtained from data acquired by a plenoptic camera([see in Fig. 1-2 and pg. 1, line 20 – pg. 2, line 13]- plenoptic camera 1; a micro-image is an nxn image formed on the photosensor 13 array behind a microlens. The collection of micro-images forms a 4D raw light field image more simply called a raw image or a raw plenoptic image. From the raw image, a matrix of views (also called a set of sub-aperture images) may be obtained by demosaicing and demultiplexing), wherein said method comprises: obtaining at least one reference image view from a combination of at least two image views from said matrix of image views([pg. 12, lines 15-16; pg. 13, lines 31-pg. 14, line 10]- In case of bi-directional prediction R[i,j] may be an average of 2 blocks. At step S 1330, the residual block also called block of residues is encoded); replacing one of said at least two image views in said matrix of image views by said at least one reference image view; encoding image views based on said at least one reference image view([see in Fig. 7]-Code residue S1330).

In an analogous art, THOREAU teaches replacing one of said at least two image views in said matrix of image views by said at least one reference image view([para 0149]- one on two pixels of the block (70) of pixels are remaining to predict.  For these remaining pixels to predict, the extrapolation of a prediction value by using epipolar plane images can be replaced by using for example a horizontal spatial interpolation performed by using the set of reconstructed pixels (71) of the considered view and the pixels of said block (70) of pixels for which a prediction value has been obtained by using epipolar plane images). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of THOREAU to the modified system of Boisson a method for predicting at least one block of pixels of a view (170) belonging to a matrix of views (17) obtained from light-field data belong with a scene [THOREAU; abstract ].
Regarding claim 2, Boisson teaches wherein said combination corresponds to an averaging of all the image views comprised in said matrix ([pg. 12]- In case of bi-directional prediction R[i,j] may be an average of 2 blocks. At step S 1330, the residual block also called block of residues is encoded).
Regarding claim 3, Boisson teaches wherein said obtaining comprises determining several reference image views by using an invertible mixing matrix for combining image views from said matrix, and wherein said encoding uses said several reference image views([see in pg. 14]-see in pg. 14 equation 4 and 5).
 Prediction modes and coding order are either known at decoder side as default parameters, e.g. defined by a standard, or are explicitly transmitted in the stream, e.g. encoded in the stream also in pg. 2, Encoding such content (i.e. the raw image or the matrix of views) with known video codecs (e.g. H.264, HEVC, etc) is not optimal because these codecs do not take into account the specificities of plenoptic imaging ).
Regarding claim 5, Boisson teaches generating metadata comprising at least one of information data related to said combination or a position of said at least one reference image view in an encoded stream ([pg. 12, line 31; pg. 13 lines 5, 25; pg. 14, line 7]- disparity may be derived from depth estimations using other metadata delivered along with plenoptic material (focal length and micro-centers position for micro-images, or with virtual interaxial distances for a matrix of views). Depth estimations may be determined from a depth map delivered along with plenoptic material (one value per pixel or per block, depending on depth resolution). In a variant, depth may be inferred 5 (e.g. one value for the whole image, by reading metadata encoding the focus distance)).

Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for method claim 6 have been met in method claim 1. Boisson teaches obtaining a matrix of image views as a function of said first matrix of image views and metadata comprising information data related to a combination of image views in said first matrix of image views([pg. 12, lines 30-  disparity may be derived from depth estimations using other metadata delivered along with plenoptic material  (focal length and micro-centers position for micro-images, or with virtual interaxial distances for a matrix of views). Depth estimations may be determined from a depth map delivered along with plenoptic material (one value per pixel or per block, depending on depth resolution). In a variant, depth may be inferred (e.g. one value for the whole image, by reading metadata encoding the focus distance); [see also pg. 14, equation 4-5]).
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 9 have been met in method claim 1.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6.Hence; all limitations for claim 13 have been met in method claim 1.

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	PARK et al., US 2012/0176381 A1, discloses method for representing depth image-based 3-dimensional (3D) objects.
2.	BOISSON et. al., US 2018/0316935 A1, discloses method for encoding a plenoptic image divided into blocks.
3.	THOREAU et al., US. 2018/0278955 A1, discloses method for reducing the coding artefact of at least one pixel of a view (170) belonging to a matrix of views 




	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MD N HAQUE/Primary Examiner, Art Unit 2487